PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of the Court of Appeal, Third District, because of alleged conflicts with prior decisions of this Court and other District Courts. Stager v. Florida East Coast Railway Company, 163 So.2d 15.
We have thoroughly examined the record and briefs, and have heard oral arguments. This careful consideration of the matter has led us to conclude that the petitioner has failed to demonstrate any conflict of deci*541sions sufficient to activate the jurisdiction, of this Court.
The writ was improvidently issued, so it is therefore discharged.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.